 

Exhibit 10.5

 

Execution Version

 

HC GROUP HOLDINGS II, LLC
prior to the consummation of the Debt Assumption, as the Initial Issuer,



BIOSCRIP, INC.
from and after the consummation of the Debt Assumption, as the Parent Issuer,

 

and

 

the ADDITIONAL ISSUERS and GUARANTORS party hereto from time to time

 

 

 

SENIOR SECURED SECOND LIEN PIK TOGGLE FLOATING RATE NOTES DUE 2027

 

 

 

NOTE PURCHASE AGREEMENT

 

DATED AS OF AUGUST 6, 2019

 

 

 

each of the GS PURCHASERS party hereto

 

and

 

each of the ARES PURCHASERS party hereto

 

 

 

 

 

 

TABLE OF CONTENTS

 

 

  Page     Article 1 DEFINITIONS AND ACCOUNTING TERMS 1       Section 1.1
Defined Terms 1     Article 2 AUTHORIZATION AND ISSUANCE OF INITIAL NOTES 6    
  Section 2.1 Authorization of Issue 6 Section 2.2 Sale and Purchase of the
Initial Notes 7 Section 2.3 Closing 7     Article 3 CONDITIONS PRECEDENT TO
ISSUANCE OF INITIAL NOTES 8       Section 3.1 Conditions to Issuance of the
Initial Notes 8     Article 4 REPRESENTATIONS AND WARRANTIES 11       Section
4.1 Existence, Qualification and Power; Compliance with Laws 11 Section 4.2
Authorization; No Contravention 12 Section 4.3 Governmental Authorization; Other
Consents 12 Section 4.4 Binding Effect 12 Section 4.5 Financial Statements; No
Material Adverse Effect 12 Section 4.6 Litigation 13 Section 4.7 Ownership of
Property; Liens 13 Section 4.8 Environmental Matters 13 Section 4.9 Taxes 14
Section 4.10 ERISA Compliance 14 Section 4.11 Subsidiaries; Equity Interests 14
Section 4.12 Margin Regulations; Investment Company Act 15 Section 4.13
Disclosure 15 Section 4.14 Labor Matters 15 Section 4.15 Intellectual Property;
Licenses; Etc. 16 Section 4.16 Solvency 16 Section 4.17 [Reserved] 16 Section
4.18 USA Patriot Act; FCPA; OFAC 16 Section 4.19 Collateral Documents 17 Section
4.20 Private Offering; No Integration or General Solicitation. 17     Article 5
REPRESENTATIONS AND WARRANTIES OF THE INITIAL PURCHASERS 18       Section 5.1
Securities Representations 18

 

- i -

 

 

Article 6 COVENANTS TO PROVIDE INFORMATION 19       Section 6.1 Reports to
Purchasers 19     Article 7 OTHER COVENANTS 20       Section 7.1 DTC Eligibility
20 Section 7.2 Inspection Rights 20 Section 7.3 Additional Guarantors 21 Section
7.4 Additional Issuer 21     Article 8 EXPENSES AND INDEMNIFICATION 21      
Section 8.1 Expenses 21 Section 8.2 Indemnification by the Issuers 22 Section
8.3 Survival 23     Article 9 MISCELLANEOUS 23       Section 9.1 Amendments,
Waivers and Consents 23 Section 9.2 Notices and Other Communications; Facsimile
Copies 24 Section 9.3 No Waiver 25 Section 9.4 Benefit of Agreement and
Assignments 25 Section 9.5 Confidentiality 27 Section 9.6 Counterparts;
Electronic Execution of Assignments and Certain Other Documents 28 Section 9.7
Reproduction 29 Section 9.8 Headings 29 Section 9.9 Integration 29 Section 9.10
Survival of Representations and Warranties 30 Section 9.11 Survival of Covenants
and Indemnities 30 Section 9.12 Severability 30 Section 9.13 Construction 30
Section 9.14 Incorporation 30 Section 9.15 GOVERNING LAW 30 Section 9.16 WAIVER
OF RIGHT TO TRIAL BY JURY 32 Section 9.17 No Personal Obligations 32 Section
9.18 Currency 32 Section 9.19 Qualified Intermediary 32 Section 9.20 Binding
Effect 32 Section 9.21 USA Patriot Act 33 Section 9.22 Further Assurances 33
Section 9.23 Logo Use 33 Section 9.24 No Fiduciary Duties 33

 

- ii -

 

 

EXHIBITS:

 

A Form of Indenture B Form of Solvency Certificate C Form of Counterpart for
Additional Guarantors D Form of Counterpart for Additional Issuers E Form of
Counterpart for Other [GS][Ares] Purchasers

 

 

SCHEDULES:

 

1A Information Relating to the GS Initial Purchasers 1B Information Relating to
the Ares Initial Purchasers 3.1 Collateral Documents 4.6 Litigation 4.7
Ownership of Property, Liens 4.9 Taxes 4.11 Subsidiaries and Other Equity
Investments

 

- iii -

 

 

This NOTE PURCHASE AGREEMENT is entered into as of August 6, 2019, by and among
HC Group Holdings II, LLC (formerly known as Beta Sub, LLC), a Delaware limited
liability company (“Merger Sub 2” through the consummation of the Merger, and
immediately after the consummation of the Merger and the effectiveness of this
Agreement until the consummation of the Debt Assumption, the “Initial Issuer”),
BioScrip, Inc., a Delaware corporation (the “Company” and, upon the consummation
of the Debt Assumption, the “Parent Issuer”), the Additional Issuers and
Guarantors party hereto from time to time, each of the GS Purchasers party
hereto and each of the Ares Purchasers party hereto.

 

The Initial Issuer has requested that, immediately upon the satisfaction in full
of the conditions precedent set forth in Section 3.1, the Initial Purchasers
purchase the Initial Notes in the aggregate original principal amount of
$400,000,000 on the terms and subject to the conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

Article 1
DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.1        Defined Terms. Capitalized terms used but not defined herein
(including in the preamble above) have the meanings set forth in the Indenture.
As used in this Agreement (including the preliminary statements above), the
following terms shall have the meanings set forth below:

 

“Additional Guarantor” means any Subsidiary of any Issuer that executes a
supplemental indenture to the Indenture pursuant to which such Subsidiary
becomes a “Guarantor” for purposes of (and as defined in) the Indenture.

 

“Additional Issuer” means any Subsidiary of the Parent Issuer that executes a
supplemental indenture to the Indenture pursuant to which such Subsidiary
becomes a “Subsidiary Issuer” for purposes of (and as defined in) the Indenture.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Agreement” means this Note Purchase Agreement (including the schedules and
exhibits attached hereto), as the same may be amended, restated, supplemented or
otherwise modified from time to time.

 

“Annual Financial Statements” means the Beta Annual Financial Statements and the
Omega Annual Financial Statements.

 

 

 

 

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Purchaser, (b) an Affiliate of a Purchaser or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Purchaser.

 

“Ares Entity” means (a) each Ares Initial Purchaser and (b) each Other Ares
Entity.

 

“Ares Initial Purchaser” means each of Ares Capital Management LLC and Ares
Management LLC.

 

“Ares Purchaser” means (a) each Ares Initial Purchaser and (b) each Other Ares
Purchaser.

 

“Attorney Costs” means all reasonable and documented in reasonable detail fees,
expenses and disbursements of any law firm or other external legal counsel.

 

“Beta Annual Financial Statements” means the audited consolidated statements of
operations, shareholders’ equity and cash flows of the Company for the fiscal
years ended December 31, 2016, December 31, 2017, and December 31, 2018, and the
related audited consolidated balance sheets as of the end of such fiscal years.

 

“Beta Quarterly Financial Statements” means the unaudited consolidated statement
of operations of the Company for the fiscal quarters ending March 31, 2018, June
30, 2018, September 30, 2018 and March 31, 2019 and the related unaudited
consolidated balance sheet as of the end of such fiscal quarters.

 

“Closing Date” means August 6, 2019.

 

“Closing Location” has the meaning set forth in Section 2.3(a)(i).

 

“Closing Payment” has the meaning set forth in Section 2.2(a).

 

“Control”, “Controlled” and “Controlling” have the meaning specified in the
definition of “Affiliate.”

 

“Debt Fund Affiliate” means any bona fide debt fund or an investment vehicle
that is engaged in the making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit in the ordinary course
of business and with respect to which the Sponsor and investment vehicles
managed or advised by the Sponsor that are not engaged primarily in making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course, have fiduciary duties to
the third-party investors in such fund or investment vehicle independent of
their duties to the Issuers or the Sponsor and do not make investment decisions
for such entity, but shall in any event exclude the Issuers and any of their
respective Subsidiaries.

 

 2 

 

 

“Disqualified Institutions” means (i) any competitors of the Sponsor, any
Issuer, the Company and its Subsidiaries, or Walgreens Co. that have been
specified in writing by the Parent Issuer or the Sponsor to the Purchasers (and
any such entity’s Affiliates that are identified as such pursuant to this clause
(i) or those that are clearly identifiable as such on the basis of their name
(in each case, other than bona fide diversified debt funds)) (other than those
excluded pursuant to clause (ii) hereof) and (ii) those particular banks,
financial institutions, other institutional lenders and other Persons that have
been specified in writing by the Parent Issuer or the Sponsor (a) to the
Purchasers prior to March 14, 2019 or (b) as mutually agreed by the Parent
Issuer and the Purchasers (and any such entity’s Affiliates that are identified
as such pursuant to this clause (ii) or those that are clearly identifiable as
such on the basis of their name); provided that any Person that is a purchaser,
assignee, transferee or pledgee of, or participant in, the Notes or any
beneficial interests therein and subsequently becomes a Disqualified Institution
(but was not a Disqualified Institution at the time it became a purchaser,
assignee, transferee or pledgee of, or participant in, the Notes or any
beneficial interests therein) shall be deemed to not be a Disqualified
Institution hereunder with respect to any Notes, participations, security
interests or beneficial interests therein held by it prior to becoming a
Disqualified Institution.

 

“DTC” has the meaning set forth in Section 2.3(a)(ii).

 

“DTC Agreement” means a letter of representations, dated on or before the
Closing Date, between the Parent Issuer and the Depositary.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of the Note Parties directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage or treatment of any Hazardous
Materials, (c) exposure to any Hazardous Materials, or (d) the Release or
threatened Release of any Hazardous Materials, including, in each case, any such
liability which any Note Party has retained either contractually or by operation
of law.

 

“First Lien Credit Agreement” means the First Lien Credit Agreement dated as of
August 6, 2019 (as it may be amended from time to time) and executed and
delivered by the Initial Issuer, the Parent Issuer, each Guarantor party
thereto, Bank of America, N.A. as administrative agent and each lender party
thereto.

 

“Fund” means any Person (other than a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person)) that is engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its activities.

 

“GS Entity” means (a) each GS Initial Purchaser and (b) each Other GS Entity.

 

“GS Initial Purchaser” means each of GS Mezzanine Partners VII, L.P., GS
Mezzanine Partners VII Offshore, L.P., GS Mezzanine Partners VII Offshore
Treaty, L.P., Broad Street Danish Credit Partners, L.P. and Broad Street Credit
Holdings LLC.

 

“GS Purchaser” means (a) each GS Initial Purchaser and (b) each Other GS
Purchaser.

 

“Indemnitees” has the meaning set forth in Section 8.2.

 

“Indenture” means the Indenture, dated as of the Closing Date, among the Initial
Issuer, the Parent Issuer, the Subsidiary Issuers and Guarantors party thereto
from time to time, the Trustee and the Collateral Agent, substantially in the
form attached hereto as Exhibit A, as it may be amended, supplemented, restated
or otherwise modified from time to time.

 

 3 

 

 

“Information” has the meaning set forth in Section 9.5.

 

“Initial Notes” means the Notes issued on the Closing Date in the aggregate
principal amount of $400,000,000.

 

“Initial Purchaser” means (a) each GS Initial Purchaser and (b) each Ares
Initial Purchaser.

 

“IP Rights” has the meaning set forth in Section 4.15.

 

“Issuer” and “Issuers” shall mean the Initial Issuer, the Parent Issuer and any
wholly-owned Domestic Subsidiary of the Parent Issuer that is treated as a
corporation for U.S. federal tax purposes and that after the Closing Date
becomes an Issuer in accordance with the terms of the Indenture and Section 7.4
hereof.

 

“Notes” means any notes authenticated and delivered under the Indenture. All
Notes shall vote together as one series of Notes under the Indenture.

 

“OFAC” has the meaning set forth in Section 4.18(c).

 

“Omega Annual Financial Statements” means the audited consolidated statements of
operations, shareholders’ equity and cash flows of Omega III for the fiscal
years ended December 31, 2016, December 31, 2017, and December 31, 2018, and the
related audited consolidated balance sheets as of the end of such fiscal years.

 

“Omega Quarterly Financial Statements” means the unaudited consolidated
statement of operations of Omega III for the fiscal quarters ending March 31,
2018, June 30, 2018, September 30, 2018 and March 31, 2019 and the related
unaudited consolidated balance sheet as of the end of such fiscal quarters.

 

“Other Ares Entity” means (a) each affiliated investment entity and/or other
affiliate of Ares Capital Management LLC and (b) each fund, investor, entity or
account that is managed, sponsored or advised by Ares Capital Management LLC or
its affiliates.

 

“Other Ares Purchaser” means each Other Ares Entity that executes a counterpart
to this Agreement pursuant to Section 9.4(c) (or otherwise becomes a Beneficial
Owner of Notes) or to which any Notes (or beneficial interests therein) or
commitments to purchase Notes (or beneficial interests therein) are transferred
or assigned.

 

“Other GS Entity” means (a) each affiliated investment entity and/or other
affiliate of Goldman Sachs & Co. LLC and (b) each fund, investor, entity or
account that is managed, sponsored or advised by Goldman Sachs & Co. LLC or its
affiliates.

 

“Other GS Purchaser” means each Other GS Entity that executes a counterpart to
this Agreement pursuant to Section 9.4(b) (or otherwise becomes a Beneficial
Owner of Notes) or to which any Notes (or beneficial interests therein) or
commitments to purchase Notes (or beneficial interests therein) are transferred
or assigned.

 

 4 

 

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established or maintained by any Note Party (for any
current or former employee or other service provider to any Note Party) or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, any ERISA Affiliate.

 

“Plan Asset Regulation” has the meaning set forth in Section 5.1(vi).

 

“Pledged Debt” has the meaning specified in the Security Agreement.

 

“Pledged Equity” has the meaning specified in the Security Agreement.

 

“Proceeding” has the meaning set forth in Section 8.2.

 

“Projections” has the meaning set forth in Section 6.1(a)(i).

 

“Purchaser” means (a) each GS Purchaser and (b) each Ares Purchaser.

 

“Purchaser Agent” has the meaning set forth in Section 9.19.

 

“Qualified Institutional Buyer” means any Person that is a “qualified
institutional buyer” as such term is defined in Rule 144A.

 

“Quarterly Financial Statements” means the Beta Quarterly Financial Statements
and the Omega Quarterly Financial Statements.

 

“Related Indemnified Person” of an Indemnitee means (1) any Controlling Person
or Controlled Affiliate of such Person, (2) the respective directors, officers,
or employees of such Indemnitee or any of its Controlling Persons or Controlled
Affiliates and (3) the respective agents or representatives of such Indemnitee
or any of its Controlling Persons or Controlled Affiliates, in the case of this
clause (3), acting on behalf of or at the instructions of such Indemnitee, such
Controlling Person or such Controlled Affiliate; provided that each reference to
a Controlled Affiliate, director, officer or employee in this definition
pertains to a Controlled Affiliate, director, officer or employee involved in
the negotiation, syndication, administration or enforcement of this Agreement
and the Notes.

 

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating in, into, onto or through the Environment.

 

“Representatives” has the meaning set forth in Section 9.5.

 

“Securities” means the Notes and the Note Guarantees, collectively.

 

 5 

 

 

“Solvent” means, with respect to the Parent Issuer and its Subsidiaries on the
Closing Date, after giving effect to the Transactions and the incurrence of the
indebtedness and obligations being incurred in connection therewith, that on
such date (a) the sum of the debt (including contingent liabilities) of the
Parent Issuer and its Subsidiaries, taken as a whole, does not exceed the
present fair saleable value (on a going concern basis) of the assets of the
Parent Issuer and its Subsidiaries, taken as a whole; (b) the capital of the
Parent Issuer and its Subsidiaries, taken as a whole, is not unreasonably small
in relation to the business of the Parent Issuer and its Subsidiaries, taken as
a whole, contemplated as of the Closing Date; and (c) the Parent Issuer and its
Subsidiaries, taken as a whole, do not intend to incur, or believe that they
will incur, debts including current obligations beyond their ability to pay such
debts as they mature in the ordinary course of business. For the purposes
hereof, the amount of any contingent liability at any time shall be computed as
the amount that, in light of all of the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability (irrespective of whether such contingent liabilities meet
the criteria for accrual under Statement of Financial Accounting Standard No.
5).

 

“Specified Merger Agreement Representations” means the representations and
warranties made by or with respect to the Company in the Merger Agreement as are
material to the interests of the Purchasers, but only to the extent that the
Purchaser (as defined in the Merger Agreement) (or its Affiliates) has the right
(determined without regard to any notice provisions but taking into account any
applicable cure provisions) pursuant to the Merger Agreement to terminate its
(or their) obligations to consummate the Merger (or the right pursuant to the
Merger Agreement to decline to consummate the Merger) as a result of a breach of
such representations and warranties.

 

“Specified Representations” means those representations and warranties made by
the Note Parties in Sections 4.1(a) (only with respect to organizational
existence of the Note Parties), 4.1(b), 4.2(a), 4.2(b)(i) (limited to any
contravention arising out of the execution, delivery and performance of the
Notes Documents), 4.4, 4.12, 4.16, 4.18(a)(ii), 4.18(b), 4.18(c)(ii) and 4.19
(subject to the proviso at the end of Section 3.1(a)).

 

“Third Party Beneficiaries” has the meaning set forth in Section 9.4.

 

Sections 1.02 through 1.09 of the Indenture shall apply to this Agreement and
the provisions set forth herein mutatis mutandis.

 

Article 2
AUTHORIZATION AND ISSUANCE OF INITIAL NOTES

 

Section 2.1         Authorization of Issue.

 

Simultaneous with or prior to the execution and delivery of this Agreement, the
Initial Issuer will authorize the issuance and sale of the Initial Notes. The
Initial Notes shall be in the form specified in the Indenture.

 

 6 

 

 

Section 2.2         Sale and Purchase of the Initial Notes.

 

(a)       Subject to the terms and conditions herein set forth, each Initial
Purchaser, severally but not jointly, will purchase from the Initial Issuer, and
the Initial Issuer will issue and sell to such Initial Purchaser, on the Closing
Date, Initial Notes in the principal amount set forth opposite such Initial
Purchaser’s name on Schedules 1A and 1B hereto, at a purchase price of 100% of
the principal amount thereof net of the Closing Payment. For purposes of this
Agreement, “Closing Payment” shall mean, with respect to each Initial Purchaser,
the amount set forth opposite such Initial Purchaser’s name on Schedules 1A and
1B hereto in the column under the caption “Closing Payment.”

 

(b)       The obligations of each of the Initial Purchasers to purchase and pay
for Initial Notes hereunder are several and not joint. No Initial Purchaser
shall have any liability to any Person for the performance or non-performance by
any other Initial Purchaser in connection therewith.

 

(c)       Each of the parties hereto agrees, except to the extent otherwise
required by applicable law, (i) to treat the Initial Notes as “variable rate
debt instruments” within the meaning of Treasury Regulation 1.1275-5(a), that
have been issued with “original issue discount” for United States federal income
tax purposes in an amount that includes the portion of the stated interest not
constituting “qualified stated interest” under Treasury Regulation 1.1273-1, and
to report the sale, purchase and holding of the Initial Notes for United States
federal and any state or local tax purposes in a manner consistent with the
foregoing, (ii) in addition to treat for all U.S. federal income and applicable
state and local income tax purposes, the Closing Payment as a U.S.
Dollar-denominated amount giving rise to a U.S. Dollar-denominated reduction in
the “issue price” or purchase price paid by the relevant Initial Purchaser for
the Initial Notes (as determined for U.S. federal income tax purposes); (iii) to
the extent applicable, when reporting the funding and ownership of the
applicable instrument for U.S. federal income and applicable state and local
income tax purposes, to do so in a manner consistent with the foregoing clauses
(i) and (ii); and (iv) to take no position inconsistent with the foregoing
clauses (i), (ii) and (iii) in their dealings with U.S. federal income and
applicable state and local income tax authorities.

 

Section 2.3        Closing.

 

(a)       Closing of the Initial Notes.

 

(i)       The sale and purchase of the Initial Notes shall occur at the offices
of Kirkland & Ellis LLP, Chicago, Illinois (the “Closing Location”) on the
Closing Date.

 

(ii)       The Initial Notes to be purchased hereunder by each Initial Purchaser
will be represented by one or more definitive Global Notes in book-entry form
which will be deposited by or on behalf of the Initial Issuer with The
Depository Trust Company (“DTC”) or its designated custodian. On the Closing
Date, the Initial Issuer will deliver the Initial Notes purchased hereunder to
the Initial Purchasers by causing DTC to credit the applicable Initial Notes to
the applicable DTC account or accounts, against payment by the Persons to whom
delivery is made, of the purchase price therefor (as provided in Section 2.2,
which is equal to, with respect to each Initial Purchaser, the principal amount
of the Initial Notes being purchased by such Initial Purchaser, net of the
applicable Closing Payment), by wire transfer in federal (same day) funds to
such bank account or accounts as the Initial Issuer may request in writing at
least one Business Day prior to the Closing Date. The certificates for the Notes
purchased pursuant to this Agreement shall be in denominations permitted by the
Indenture and registered in the name of Cede & Co., as nominee of the
Depositary, pursuant to the DTC Agreement, and shall be made available for
inspection at the Closing Location on the Business Day preceding the Closing
Date.

 

 7 

 

 

(b)       Failure to Deliver Initial Notes. If, at the Closing Date, the Initial
Issuer shall fail to deliver the Initial Notes purchased hereunder to each
Initial Purchaser as provided in this Section 2.3 or any of the conditions
specified in Article 3 shall not have been fulfilled to the Initial Purchasers’
reasonable satisfaction or waived, then each Initial Purchaser as to which the
Initial Issuer shall have failed to deliver the Initial Notes or the conditions
shall not have been fulfilled to such Initial Purchaser’s reasonable
satisfaction or waived, shall, at its election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights such
Initial Purchaser may have by reason of such failure or such non-fulfillment.

 

Article 3
CONDITIONS PRECEDENT TO ISSUANCE OF INITIAL NOTES

 

Section 3.1       Conditions to Issuance of the Initial Notes. The obligation of
the Initial Purchasers to purchase the Initial Notes hereunder on the Closing
Date is subject to satisfaction (or waiver by the Initial Purchasers) of each of
the following conditions precedent:

 

(a)       The Initial Purchasers’ receipt of the following, each of which shall
be originals or pdf copies or other facsimiles (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Note Party:

 

(i)          executed counterparts of this Agreement and the Indenture;

 

(ii)         the definitive Global Notes to be delivered on the Closing Date;

 

(iii)        a copy of the charter or certificate of formation (or the
equivalent thereof) of each Note Party certified by the secretary of state of
the state of formation, if applicable, of such Note Party and the other
Organization Documents of each Note Party;

 

(iv)        subject to the proviso at the end of this Section 3.1(a), each
Collateral Document and each other document set forth on Schedule 3.1 required
to be executed on the Closing Date as indicated under such Schedule 3.1, in each
case duly executed by each Note Party thereto, together with:

 

a.       evidence reasonably satisfactory to the Initial Purchasers that the
Initial First Lien Agent shall have received certificates, if any, representing
the Pledged Equity referred to therein accompanied by undated stock powers
executed in blank and instruments evidencing the Pledged Debt indorsed in blank;

 

b.       evidence of all other actions, recordings and filings required by the
Notes Documents that the Initial Purchasers may deem reasonably necessary to
satisfy the Collateral and Guarantee Requirement shall have been taken,
completed or otherwise provided for in a manner reasonably satisfactory to the
Initial Purchasers ; and

 

 8 

 

 

c.       proper financing statements (Form UCC-1 or the equivalent) for filing
under the UCC or other appropriate filing offices of each jurisdiction as may be
necessary to perfect the security interests purported to be created by the
Security Agreement;

 

d.       a customary DTC letter of representations and customary Trustee
authentication order;

 

(v)         such certificates of good standing (to the extent such concept
exists) from the applicable secretary of state of the state of organization of
each Note Party, certificates of resolutions or other action and incumbency
certificates evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Notes Documents to which such Note Party is a party
or is to be a party on the Closing Date;

 

(vi)        customary opinions from Kirkland & Ellis LLP, and Taft, Stettinius &
Hollister LLP, counsel to the Note Parties;

 

(vii)       a solvency certificate from the chief financial officer of the
Parent Issuer (after giving effect to the Transactions) substantially in the
form of Exhibit B hereto; and

 

(viii)      an officers certificate of the Parent Issuer dated as of the Closing
Date, certifying that the conditions set forth in Sections 3.1(c) and (d)
(solely with respect to the Specified Representations) have been satisfied;

 

provided, however, that each of the requirements set forth in clause (iv) above,
including the delivery of documents and instruments necessary to satisfy the
Collateral and Guarantee Requirement (except for the execution and delivery of
the Security Agreement and to the extent that a Lien on the Collateral may be
perfected solely by (x) the filing of a financing statement under the Uniform
Commercial Code or (y) the delivery of stock certificates or other certificates,
if any, representing the Equity Interests of the Issuers and the Guarantors
required to be pledged pursuant to the Collateral and Guarantee Requirement to
the extent (i) possession of such stock certificates or other certificates
perfects a security interest therein and (ii) other than in the case of stock
certificates or other equity certificates representing Equity Interests of the
Initial Issuer, such stock certificates or other certificates have been received
from the Company after the Initial Issuer’s use of commercially reasonable
efforts to receive such documents and instruments) shall not constitute
conditions precedent to the purchase of the Initial Notes on the Closing Date
after the Initial Issuer’s use of commercially reasonable efforts to satisfy
such requirement on or prior to the Closing Date without undue burden or
expense; provided that the Parent Issuer shall deliver, or cause to be
delivered, such search results, documents and instruments, or take or cause to
be taken such other actions as may be required to perfect such security
interests in accordance with Section 3.19 of the Indenture.

 

 9 

 

 

(b)       Payment of all fees, Closing Payments and expenses required to be paid
hereunder and due to the Initial Purchasers, and in the case of expenses, to the
extent invoiced at least three (3) Business Days prior to the Closing Date
(except as otherwise reasonably agreed by the Issuers), required to be paid on
the Closing Date.

 

(c)       Prior to or substantially concurrently with the purchase of the
Initial Notes on the Closing Date, the Merger shall be consummated in all
material respects pursuant to the Merger Agreement (but without giving effect to
any amendments or modifications to the provisions thereof or express waivers or
consents thereto that, in each case, are materially adverse to the interests of
the Initial Purchasers without the consent of the Initial Purchasers, such
consent not to be unreasonably withheld, conditioned or delayed (it being
understood and agreed that (i) any change in the Merger Consideration (as
defined in the Merger Agreement) shall be deemed not to be adverse to the
interests of the Initial Purchasers and (ii) any adverse modification to the
definition of Beta Material Adverse Effect (or adverse express waiver or express
consent in respect of the definition of Beta Material Adverse Effect) without
the prior written consent of the Initial Purchasers (such consent not to be
unreasonably withheld, delayed or conditioned) shall be deemed to be materially
adverse to the interests of the Initial Purchasers); provided that in each case
the Initial Purchasers shall be deemed to have consented to such modification,
amendment, waiver or consent unless they shall have objected thereto within 3
Business Days of receipt of written notice of such modification, amendment,
consent or waiver.

 

(d)       The Specified Merger Agreement Representations and the Specified
Representations shall be true and correct in all material respects.

 

(e)       The Initial Purchasers shall have received the Annual Financial
Statements and Quarterly Financial Statements.

 

(f)       The Initial Purchasers shall have received the Pro Forma Balance
Sheet.

 

(g)       So long as requested at least ten (10) business days prior to the
Closing Date, (x) the Initial Purchasers and the Trustee shall have received, at
least three (3) Business Days prior to the Closing Date, all documentation and
other information with respect to the Issuers and the Guarantors that is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
USA Patriot Act and (y) any Note Party that qualifies as a “legal entity
customer,” under the Beneficial Ownership Regulation shall deliver, at least two
(2) Business Days prior to the Closing Date, a beneficial ownership certificate
to the Initial Purchasers, which certification shall be substantially similar in
form and substance to the form of Certification Regarding Beneficial Owners of
Legal Entity Customers published jointly, in May 2018, by the Loan Syndications
and Trading Association and Securities Industry and Financial Markets
Association, in relations to such Note Party.

 

(h)       Since March 14, 2019, there shall not have been a Beta Material
Adverse Effect.

 

 10 

 

 

(i)       The ABL Intercreditor Agreement and the Second Lien Intercreditor
Agreement shall have been executed by the Note Parties party thereto.

 

(j)       The Initial Purchasers shall have received a copy of the First Lien
Credit Agreement and the ABL Credit Agreement.

 

(k)       Prior to or substantially concurrently with the issuance, sale and
purchase of the Notes on the Closing Date, the Closing Date Refinancing shall
have been consummated.

 

(l)       The Initial Notes issued in the form of Global Notes shall be eligible
for clearance and settlement through the facilities of DTC.

 

For purposes of determining compliance with the conditions specified in this
Section 3.1, each Initial Purchaser that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or deemed acceptable or satisfactory to an Initial Purchaser.

 

Article 4
REPRESENTATIONS AND WARRANTIES

 

Each Issuer and each of the Guarantors party hereto represents and warrants to
the Initial Purchasers on and as of the Closing Date (provided that (x) the only
representations and warranties under this Article 4 the accuracy of which shall
be a condition precedent under Section 3.1 to the issuance, sale and purchase of
the Initial Notes on the Closing Date shall be the Specified Representations and
(y) for purposes of the making of the representations and warranties in this
Article 4 on the Closing Date, all references in this Article 4 to the Note
Parties (or any of them) or the Restricted Subsidiaries or Subsidiaries of the
Parent Issuer (or any of them) shall in each case be references to such Persons
after giving effect to the Transactions) that:

 

Section 4.1       Existence, Qualification and Power; Compliance with Laws. Each
Note Party and each Restricted Subsidiary that is a Material Subsidiary (a) is a
Person duly organized or formed, validly existing and in good standing under the
Laws of the jurisdiction of its incorporation, organization or formation (to the
extent such concept exists in such jurisdiction), (b) in the case of the Note
Parties, has all requisite corporate power, limited liability power or other
organizational power and authority to execute, deliver and perform its
obligations under the Notes Documents to which it is a party, (c) is duly
qualified and in good standing (to the extent such concept exists in such
jurisdiction) under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business as currently conducted
requires such qualification, (d) is in compliance with all applicable Laws
(including the United States Foreign Corrupt Practices Act of 1977, as amended),
orders, writs and injunctions and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clause (a) (other than with
respect to the Parent Issuer), (c), (d) or (e), to the extent that failure to do
so could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

 11 

 

 

Section 4.2        Authorization; No Contravention. The execution, delivery and
performance by each Note Party of each Notes Document to which such Person is a
party (a) have been duly authorized by all necessary corporate or other
organizational action, and (b) do not (i) contravene the terms of any of such
Person’s Organization Documents, (ii) result in any breach or contravention of,
or the creation of, any Lien upon any of the property or assets of such Note
Party (other than as permitted by Section 4.01 of the Indenture), or require any
payment to be made under (x) any Contractual Obligation to which such Person is
a party or (y) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject or (iii) violate any Law; except with respect to any breach
or contravention or payment (but not creation of Liens) referred to in clauses
(ii) and (iii), to the extent that such violation, breach, contravention or
payment could not reasonably be expected to have a Material Adverse Effect.

 

Section 4.3       Governmental Authorization; Other Consents. No material
approval, consent, exemption, authorization, or other action by, notice to, or
filing with any Governmental Authority is necessary or required in connection
with the execution, delivery or performance by or enforcement by the Initial
Purchasers or the Trustee of their respective rights under the Notes Documents
against, any Note Party of this Agreement or any other Notes Document, the grant
by any Note Party of the Liens granted by it pursuant to the Collateral
Documents, the perfection (if and to the extent required by the Collateral and
Guarantee Requirement) or maintenance of the Liens created under the Collateral
Documents (including the priority thereof) or the exercise by the Initial
Purchasers or the Trustee of their respective rights under the Notes Documents
or the remedies in respect of the Collateral pursuant to the Collateral
Documents, except for (i) filings and registrations necessary to perfect the
Liens on the Collateral granted by the Note Parties in favor of the Secured
Parties, (ii) the approvals, consents, exemptions, authorizations, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and effect (except to the extent not required to be obtained,
taken, given or made or in full force and effect pursuant to the Collateral and
Guarantee Requirement) and (iii) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

Section 4.4       Binding Effect. This Agreement and each other Notes Document
has been duly executed and delivered by each Note Party that is party thereto.
This Agreement and each other Notes Document constitutes a legal, valid and
binding obligation of such Note Party, enforceable against each Note Party that
is a party thereto in accordance with its terms, except as such enforceability
may be limited by (i) Debtor Relief Laws and by general principles of equity and
principles of good faith and fair dealing and (ii) the effect of foreign Laws,
rules and regulations as they relate to pledges of Equity Interests in Foreign
Subsidiaries.

 

Section 4.5       Financial Statements; No Material Adverse Effect.

 

(a)       As of the Closing Date, the Pro Forma Balance Sheet, a copy of which
has heretofore been furnished to the Initial Purchasers, has been prepared in
good faith, based on assumptions believed by the Issuers to be reasonable as of
the date of delivery thereof, and present fairly in all material respects on a
pro forma basis the estimated financial position of the Parent Issuer and its
Subsidiaries as at March 31, 2019 (it being understood and agreed that such Pro
Forma Balance Sheet need not be prepared in compliance with Regulation S-X of
the Securities Act or include adjustments for purchase or recapitalization
accounting (including adjustments of the type contemplated by Financial
Accounting Standards Board Accounting Standards Codification 805, Business
Combinations (formerly SFAS 141R))).

 

 12 

 

 

(b)       Since the Closing Date, there has been no event, circumstance or
change, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

Section 4.6       Litigation. Except as set forth on Schedule 4.6, (a) there are
no actions, suits or proceedings, pending, or (b) to the knowledge of the Parent
Issuer, there are no actions, suits, proceedings, claims or disputes overtly
threatened in writing, in each case of clauses (a) and (b), at law, in equity,
in arbitration or before any Governmental Authority, by or against any Issuer or
any Restricted Subsidiary or against any of their properties or revenues that
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

Section 4.7      Ownership of Property; Liens. Each of the Issuers and each of
its Restricted Subsidiaries has good record title to, or valid leasehold
interests in, or easements or other limited property interests in, all Real
Property necessary in the ordinary conduct of its business, free and clear of
all Liens except as set forth on Schedule 4.7 and except for minor defects in
title that do not materially interfere with its ability to conduct its business
or to utilize such assets for their intended purposes and Liens permitted by
Section 4.01 of the Indenture and except where the failure to have such title or
other interest could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

Section 4.8       Environmental Matters. Except as could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect:

 

(a)       each Note Party and its respective properties and operations are and
have been in compliance with all Environmental Laws, which includes obtaining
and maintaining all applicable Environmental Permits required under such
Environmental Laws to carry on the business of the Note Parties;

 

(b)       the Note Parties have not received any written notice that alleges any
of them is in violation of or potentially liable under any Environmental Laws
and none of the Note Parties nor any Real Property is the subject of any claims,
investigations, liens, demands, or judicial, administrative or arbitral
proceedings pending or, to the knowledge of any Issuer, threatened in writing,
under any Environmental Law or to revoke or modify any Environmental Permit held
by any of the Note Parties;

 

(c)       there has been no Release of Hazardous Materials on, at, under or from
any Real Property or facilities owned, operated or leased by any of the Note
Parties, or, to the knowledge of any Issuer, Real Property formerly owned,
operated or leased by any Note Party or arising out of the conduct of the Note
Parties, in any case, that could reasonably be expected to require
investigation, remedial activity or corrective action or cleanup under
Environmental Laws or could reasonably be expected to result in the Issuers or
any other Note Party incurring liability under Environmental Laws; and

 

(d)       there are no existing facts, circumstances or conditions arising out
of or relating to the operations of the Note Parties or Real Property or
facilities owned, operated or leased by any of the Note Parties or, to the
knowledge of any Issuer, Real Property or facilities formerly owned, operated or
leased by the Note Parties that could reasonably be expected to result in the
Issuers or any other Note Party incurring liability under Environmental Laws.

 

 13 

 

 

Section 4.9       Taxes. Except as could not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, the
Issuers and the Restricted Subsidiaries have timely filed all tax returns
required to be filed by them, and have paid all Taxes levied or imposed upon
them or their properties, income, profits or assets, that are due and payable
(including in their capacity as a withholding agent), except those which are
being contested in good faith by appropriate actions diligently conducted and
for which adequate reserves have been provided in accordance with GAAP. There is
no proposed Tax deficiency or assessment known to any Note Parties against the
Note Parties or their Restricted Subsidiaries that, if made, could, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect. No written adjustment relating to any such returns and involving a
material amount of tax has been proposed or otherwise assessed by a taxing
authority, and there are no pending audits, proceedings or actions related to
the assessment or collection of taxes against any Note Party that could,
individually or in the aggregate, in each case, reasonably be expected to have a
Material Adverse Effect.

 

Section 4.10     ERISA Compliance.

 

(a)       Except as could not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, each Plan is in
compliance in form and operation with its terms and with the applicable
provisions of ERISA, the Code and other applicable federal or state Laws.

 

(b)       (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) neither any Note Party, Restricted Subsidiary nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due but not delinquent
under Section 4007 of ERISA); (iii) neither any Note Party, Restricted
Subsidiary nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 of
ERISA with respect to a Multiemployer Plan; and (iv) to the knowledge of the
Issuers, neither any Note Party, nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA; except,
with respect to each of the foregoing clauses of this Section 4.10(b), as could
not reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

Section 4.11     Subsidiaries; Equity Interests. As of the Closing Date (after
giving effect to the Transactions), no Note Party has any Material Subsidiaries
other than those specifically disclosed on Schedule 4.11 (it being understood
that the disclosure of any Subsidiary on Schedule 4.11 shall not be an admission
that such Subsidiary is a Material Subsidiary), and all of the outstanding
Equity Interests owned by the Note Parties (or a Subsidiary of any Note Party)
in such Material Subsidiaries have been validly issued and are fully paid and
all Equity Interests owned by a Note Party (or a Subsidiary of any Note Party)
in such Material Subsidiaries are owned free and clear of all Liens except (i)
those created under the Collateral Documents and (ii) any nonconsensual Lien
that is permitted under Section 4.01 of the Indenture.

 

 14 

 

 

Section 4.12     Margin Regulations; Investment Company Act.

 

(a)       Each Issuer is not and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying Margin Stock, or
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of the Initial Notes will be used for any purpose that violates
Regulation U of the Board of Governors of the United States Federal Reserve
System.

 

(b)       None of the Issuers or any Guarantor is required to be registered as
an “investment company” under the Investment Company Act of 1940.

 

Section 4.13     Disclosure.

 

(a)       As of the Closing Date, no written report, financial statement,
certificate or other written information furnished by or on behalf of the
Initial Issuer concerning Omega Parent, the Company or their respective
Subsidiaries or the Transactions (other than projected financial information,
pro forma financial information, budgets, estimates, other forward looking
statements and information of a general economic or industry nature) to any
Initial Purchaser in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or any other Notes
Document (as modified or supplemented by other information so furnished) when
taken as a whole and as supplemented contains any material misstatement of fact
or omits to state any material fact necessary to make the statements therein
(when taken as a whole), in the light of the circumstances under which they were
made, not materially misleading. With respect to written projected financial
information and pro forma financial information, furnished by or on behalf of
the Initial Issuer on or prior to the Closing Date concerning the Company and
its Subsidiaries or the Transactions, the Initial Issuer represents, as of the
Closing Date, that such written information was prepared in good faith based
upon assumptions believed to be reasonable at the time such information was
furnished to the Initial Purchasers (it being understood that (i) such projected
financial information and pro forma financial information are not to be viewed
as facts or a guarantee of performance and are subject to significant
uncertainties and contingencies many of which are beyond the control of the
Parent Issuer and its Subsidiaries and (ii) no assurance can be given that any
particular financial projections will be realized, and that actual results
during the period or periods covered by any such written projected financial
information and pro forma financial information may vary from such forecasts and
that such variations may be material and that no assurance can be given that the
projected results will be realized).

 

(b)       As of the Closing Date, the information included in the beneficial
ownership certification delivered pursuant to Section 3.1(g) is true and correct
in all material respects.

 

Section 4.14     Labor Matters. Except as, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect: (a) there
are no strikes or other labor disputes against any Issuer or any of its
Restricted Subsidiaries pending or, to the knowledge of the Issuers, overtly
threatened and (b) each Issuer and each of its Restricted Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable Laws
dealing with wage and hour matters.

 

 15 

 

 

Section 4.15    Intellectual Property; Licenses; Etc. The Issuers and the
Restricted Subsidiaries own, license or otherwise possess the right to use (free
and clear of all Liens, except for the Liens permitted by Section 4.01 of the
Indenture) all of the intellectual property rights, including without
limitation, trademarks, service marks, trade names, domain names, copyrights,
patents, patent rights, licenses, technology, software, know-how database
rights, design rights, works of authorship, trade secrets, all registrations and
applications related to any of the above, and other intellectual property rights
(collectively, “IP Rights”) that are necessary for the operation of their
respective businesses as currently conducted, except to the extent the absence
of such IP Rights, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect. To the knowledge of each Issuer,
the operation of the respective businesses of the Issuers and the Restricted
Subsidiaries as currently conducted does not infringe upon any IP Rights held by
any Person except for such infringements, individually or in the aggregate,
which could not reasonably be expected to have a Material Adverse Effect. No
claim or litigation regarding any of the IP Rights is pending or, to the
knowledge of any Issuer, overtly threatened in writing against any Note Party or
any of the Restricted Subsidiaries, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

Section 4.16    Solvency. On the Closing Date, after giving effect to the
Transactions, the Parent Issuer and the Restricted Subsidiaries, on a
consolidated basis, are Solvent.

 

Section 4.17     [Reserved].

 

Section 4.18     USA Patriot Act; FCPA; OFAC.

 

(a)       To the extent applicable, each of the Guarantors, the Issuers and the
Restricted Subsidiaries is in compliance, in all material respects, with (i) the
Trading with the Enemy Act and each of the foreign assets control regulations of
the United States Treasury Department (31 CFR Subtitle B, Chapter V) and any
other enabling legislation or executive order relating thereto and (ii) the USA
Patriot Act, solely for purposes of Section 3.1 to the extent a breach or
violation of the representation in this clause (ii) would reasonably be expected
to result in a Material Adverse Effect.

 

(b)       No part of the proceeds of the Initial Notes will be used by the
Guarantors, the Issuers or any Restricted Subsidiaries, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

 

(c)       (i) None of the Guarantors, the Issuers or any Restricted Subsidiary
nor, to the knowledge of any Issuer, any director or officer of any Guarantor,
Issuer or Restricted Subsidiary is currently the subject of any U.S. sanctions
program administered by the Office of Foreign Assets Control of the United
States Department of the Treasury (“OFAC”), and (ii) none of the Guarantors,
Issuers or any Restricted Subsidiary will directly or indirectly knowingly use
the proceeds of the Initial Notes or otherwise knowingly make available such
proceeds to any Person, for the purpose of financing the activities of any
Person, or in any country or territory that, at the time of such financing, is
the subject of any U.S. sanctions program administered by OFAC, except to the
extent licensed or otherwise approved by OFAC.

 

 16 

 

 

Section 4.19     Collateral Documents.

 

Except as otherwise contemplated hereby or under any other Notes Documents and
subject to the limitations set forth in the Collateral and Guarantee
Requirement, the provisions of the Collateral Documents, together with such
filings and other actions required to be taken hereby or by the applicable
Collateral Documents (including the delivery to the Initial First Lien Agent of
any Pledged Debt and any Pledged Equity required to be delivered pursuant to the
applicable Collateral Documents), are effective to create in favor of the
Trustee for the benefit of the Secured Parties, except as otherwise provided
hereunder or pursuant to the applicable Notes Documents, including subject to
Liens permitted by Section 4.01 of the Indenture, a legal, valid, enforceable
and perfected Lien on all right, title and interest of the respective Note
Parties in the Collateral described therein.

 

Notwithstanding anything herein (including this Section 4.19) or in any other
Notes Document to the contrary, neither the Issuers nor any other Note Party
makes any representation or warranty as to (A) the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary that is not a
Guarantor, or as to the rights and remedies of the Trustee with respect thereto,
under foreign Law, (B) the pledge or creation of any security interest, or the
effects of perfection or non-perfection, the priority or the enforceability of
any pledge of or security interest to the extent such pledge, security interest,
perfection or priority is not required pursuant to the Collateral and Guarantee
Requirement or (C) on the Closing Date and until required pursuant to Section
3.15 or 3.19 of the Indenture or Section 3.1(a)(iv) hereof, the pledge or
creation of any security interest, or the effects of perfection or
non-perfection, the priority or enforceability of any pledge or security
interest to the extent not required on the Closing Date pursuant to Section
3.1(a)(iv).

 

Section 4.20      Private Offering; No Integration or General Solicitation. (a)
Subject to compliance by the Initial Purchasers with the representations and
warranties set forth in Article 5, it is not necessary in connection with the
offer and sale of the Securities on the Closing Date to the Initial Purchasers
in the manner contemplated by this Agreement, to register the Securities issued
on the Closing Date under the Securities Act or to qualify an indenture relating
to the Initial Notes under the Trust Indenture Act of 1939.

 

(b)       None of the Issuers or their Affiliates or any Person acting on any of
their behalf (other than the Initial Purchasers and their Affiliates, as to whom
the Issuers make no representation or warranty) directly or indirectly, has
offered, sold or solicited any offer to buy and will not, directly or
indirectly, offer, sell or solicit any offer to buy, any security of a type or
in a manner which would be integrated with the sale of the Securities issued on
the Closing Date and require the Securities issued on the Closing Date to be
registered under the Securities Act. None of the Issuers or their Affiliates or
any Person acting on any of their behalf (other than the Initial Purchasers and
their Affiliates, as to whom the Issuers make no representation or warranty) has
engaged or will engage in any form of general solicitation or general
advertising (within the meaning of Rule 502(c) under the Securities Act) in
connection with the offering of the Securities issued on the Closing Date. With
respect to the Securities issued on the Closing Date, if any, sold in reliance
upon the exemption afforded by Regulation S: (i) none of the Issuers or their
Affiliates or any Person acting on their behalf (other than the Initial
Purchasers, as to whom the Issuers make no representation or warranty) has
engaged or will engage in any directed selling efforts within the meaning of
Regulation S and (ii) each of the Issuers and their Affiliates or any Person
acting on their behalf (other than the Initial Purchasers, as to whom the
Issuers make no representation or warranty) has complied and will comply with
the offering restrictions set forth in Regulation S.

 

 17 

 

 

(c)       The Securities issued on the Closing Date are eligible for resale
pursuant to Rule 144A and will not, at the Closing Date, be of the same class as
securities listed on a national securities exchange registered under Section 6
of the Exchange Act or quoted on a U.S. automated interdealer quotation system.

 

Article 5
REPRESENTATIONS AND WARRANTIES OF THE INITIAL PURCHASERS

 

Section 5.1       Securities Representations. Each Initial Purchaser, severally
and not jointly, represents and warrants to, and agrees with, the Issuers as of
the Closing Date that:

 

(i)           It is either: (A) a Qualified Institutional Buyer, (B) an
institutional accredited investor (as such term is defined in Rule 501(a)(1),
(2), (3) or (7) under the Securities Act) or (C) a non-U.S. Person (as such term
is defined in Regulation S under the Securities Act) and will not acquire the
Securities for the account or benefit of any U.S. Person;

 

(ii)          It is acquiring the Securities for its own account, for investment
purposes only and not with a view to any distribution thereof that would not
otherwise comply with the Securities Act;

 

(iii)         It (A) understands that the Securities have not been registered
under the Securities Act and that the Securities are being issued by the Issuers
in transactions exempt from the registration requirements of the Securities Act
and (B) agrees that neither all nor any part of the Securities may be offered or
sold except pursuant to effective registration statements under the Securities
Act or pursuant to applicable exemptions from registration under the Securities
Act and in compliance with applicable state laws;

 

(iv)         It understands that the exemption from registration afforded by
Rule 144 (the provisions of which are known to such Initial Purchaser)
promulgated under the Securities Act depends on the satisfaction of various
conditions, and that, if applicable, Rule 144 may afford the basis for sales
only in limited amounts;

 

(v)          Except as disclosed, it did not employ any broker or finder in
connection with the transactions contemplated in this Agreement and no fees or
commissions are payable to the Initial Purchasers (it being understood and
agreed that the Closing Payments do not constitute fees or commissions);

 

 18 

 

 

(vi)         The source of funds to be used by such Initial Purchaser to pay the
purchase price of the Securities does not include assets of any employee benefit
plan (other than a plan exempt from the coverage of ERISA) or plan or any other
entity the assets of which consist of “plan assets” of employee benefit plans or
plans as defined in Department of Labor regulation Section 2510.3-101, as
amended by Section 3(42) of ERISA (the “Plan Asset Regulation”). As used in this
clause (vi), the term “employee benefit plan” shall have the meaning assigned to
such term in Article 33 of ERISA, and the term “plan” shall have the meaning
assigned thereto in Section 4975(e)(1) of the Code;

 

(vii)        It either (A) is, and for so long as it holds any Securities, will
be, a “venture capital operating company” or wholly owned by a “venture capital
operating company” or (B) does not have, and for so long as it holds any
Securities, will not have, “significant equity participation” by benefit plan
investors pursuant to the Plan Asset Regulation. The term “venture capital
operating company” shall have the meaning assigned to such term in the Plan
Asset Regulation; and

 

(viii)       The GS Purchasers will provide written notice (which notice may be
given by email) to the Parent Issuer within 15 days of the occurrence of the GS
Disposition Date, and the Ares Purchasers will provide written notice (which
notice may be given by email) to the Parent Issuer within 15 days of the
occurrence of the Ares Disposition Date.

 

Article 6
COVENANTS TO PROVIDE INFORMATION

 

Section 6.1       Reports to Purchasers.

 

In addition to the information and inspection rights provided for in the
Indenture, the Parent Issuer covenants and agrees with each Purchaser that the
Parent Issuer shall:

 

(a)        furnish to the Purchasers:

 

(i)       within ninety (90) days after the end of each fiscal year of the
Parent Issuer (beginning with the fiscal year ended December 31, 2019), a
reasonably detailed consolidated budget for the then-current fiscal year as
customarily prepared by management of the Parent Issuer for their internal use
(including a projected consolidated balance sheet of the Parent Issuer and its
Restricted Subsidiaries as of the end of such fiscal year and the related
consolidated statements of projected cash flow and income for such fiscal year
and a summary of the material underlying assumptions applicable thereto (the
“Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer stating that such Projections have been
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed by the Issuers to be reasonable at the time such
Projections were furnished to the Purchasers, it being understood that such
Projections are not to be viewed as facts or as a guarantee of performance or
achievement of any particular results, are subject to significant uncertainties
and contingencies many of which are beyond the control of the Parent Issuer and
its Restricted Subsidiaries, and that actual results may vary from such
Projections and that such variations may be material and that no assurance can
be given that the projected results will be realized; and

 

 19 

 

 

(ii)       promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Note Parties or any of their respective
Restricted Subsidiaries, or compliance with the terms of the Notes Documents, as
the Purchasers may from time to time reasonably request.

 

Article 7
OTHER COVENANTS

 

The Parent Issuer covenants and agrees (and each other Note Party to the extent
such covenant is applicable to it covenants and agrees) with each Purchaser that
(i) in the case of Section 7.2, for so long as the Sell-Down Date has not
occurred and (ii) in the case of Sections 7.1, 7.3 and 7.4, for so long as any
GS Entity or Ares Entity Beneficially Owns any Notes (but subject to any
limitations set forth therein), as follows:

 

Section 7.1       DTC Eligibility. From and after the Closing Date, the Parent
Issuer will use its commercially reasonable efforts, upon issuance thereof and
while outstanding, to ensure that the Notes be eligible for clearance and
settlement through the facilities of the DTC, and to cause the Notes to be
evidenced by one or more Global Notes to be issued in the name of Cede & Co., as
nominee for the DTC, pursuant to the DTC Agreement and do all other things
necessary and appropriate to give effect to the foregoing provisions.

 

Section 7.2      Inspection Rights. The Parent Issuer shall, and shall cause the
Restricted Subsidiaries to, permit representatives and independent contractors
of the Purchasers to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom (other than the records of the Board of Directors of such Note Party
or such Restricted Subsidiary), and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants
(subject to such accountants’ customary policies and procedures), all at the
reasonable expense of the Issuers and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Issuers; provided that only the Purchasers may exercise
rights under this Section 7.2 and the Purchasers shall not exercise such rights
more often than one time during any calendar year and such time shall be at the
Issuers’ reasonable expense and any such exercise shall require the consent of
both the GS Purchasers and the Ares Purchasers; provided, further, that during
the continuance of an Event of Default, the Purchasers (or any of their
respective representatives or independent contractors), may do any of the
foregoing at the expense of the Parent Issuer at any time during normal business
hours and upon reasonable advance notice. The Purchasers shall give the Issuers
the opportunity to participate in any discussions with the Issuers’ independent
public accountants. Notwithstanding anything to the contrary in this
Section 7.2, the Issuers will not be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter that (a) constitutes non-financial trade
secrets or non-financial proprietary information, (b) in respect of which
disclosure to the Purchasers (or their respective representatives or
contractors) is prohibited by Law, fiduciary duty or any binding agreement or
(c) is subject to attorney-client or similar privilege or constitutes attorney
work product.

 

 20 

 

 

Section 7.3       Additional Guarantors. The Note Parties will cause each
Additional Guarantor to execute a counterpart to this Agreement in the form
attached hereto as Exhibit C and to deliver such counterpart to the Purchasers
substantially concurrently with execution of such Additional Guarantor of the
supplemental indenture pursuant to which it shall have become an Additional
Guarantor.

 

Section 7.4      Additional Issuer. The Note Parties will cause each Additional
Issuer to execute a counterpart to this Agreement in the form attached hereto as
Exhibit D and to deliver such counterpart to the Purchasers substantially
concurrently with execution of such Additional Issuer of the supplemental
indenture pursuant to which it shall have become an Additional Issuer.

 

Article 8
EXPENSES AND INDEMNIFICATION

 

Section 8.1       Expenses. The Issuers agree (a) if the Closing Date occurs (x)
to pay or reimburse the Purchasers for such out-of-pocket costs and expenses as
shall have been separately agreed upon in writing and (y) to pay or reimburse
the Purchasers for all reasonable and documented out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Notes Documents, and
any amendment, waiver, consent or other modification of the provisions hereof
and thereof (whether or not the transactions contemplated thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including, in each case, all Attorney Costs,
which shall be limited to (i) (A) prior to the GS Disposition Date, Milbank LLP
for the GS Purchasers and their Affiliates and, prior to the Ares Disposition
Date, Proskauer Rose LLP for the Ares Purchasers and their Affiliates and (B)
after the Sell-Down Date, one primary counsel to the Purchasers (taken as a
whole) plus, at any time, one local counsel, if necessary, in any relevant
jurisdiction material to the interests of the Purchasers taken as a whole, in
each case excluding allocated costs of in-house counsel and (ii) in the case of
other consultants and advisors, the fees and expenses of such persons approved
by the Issuers and (b) after the Closing Date, to pay or reimburse the
Purchasers for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the enforcement or protection of any rights or
remedies under this Agreement or the other Notes Documents (including all such
costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Law, and including (i) all respective
Attorney Costs, which shall be limited to Attorney Costs of Milbank LLP for the
GS Purchasers and their Affiliates and Proskauer Rose LLP for the Ares
Purchasers and their Affiliates and one local counsel, if necessary, in any
relevant jurisdiction material to the interests of the Purchasers taken as a
whole and, solely in the case of an actual conflict of interest, one additional
counsel in each relevant material jurisdiction to the similarly situated Persons
taken as a whole and (ii) in the case of other consultants or advisors, the fees
and expenses of such persons approved by the Issuers). The agreements in this
Section 8.1 shall survive the termination of repayment, satisfaction or
discharge of all other Secured Obligations. All amounts due under this
Section 8.1 shall be paid within thirty (30) days after written demand therefor
(together with backup documentation supporting such reimbursement request);
provided that, with respect to the Closing Date, all amounts due under this
Section 8.1 shall be paid on the Closing Date solely to the extent invoiced to
the Issuers at least three (3) Business Days prior to the Closing Date (or such
later date as the Issuers may agree in their sole discretion). For the avoidance
of doubt, this Section 8.1 shall not apply to Taxes, except any Taxes that
represent costs and expenses arising from any non-Tax claim.

 

 21 

 

 

Section 8.2       Indemnification by the Issuers. The Issuers shall indemnify
and hold harmless each Purchaser and their respective Affiliates and controlling
Persons, and their respective directors, officers, employees, advisors, agents
and other representatives of each of the foregoing and their respective
successors and permitted assigns (collectively, the “Indemnitees”) from and
against any and all actual losses, claims, damages, liabilities and expenses
(including Attorney Costs but limited in the case of legal fees and expenses to
the reasonable and documented out-of-pocket fees, disbursements and other
charges of one counsel to all Indemnitees taken as a whole) and, if reasonably
necessary, one local counsel for all Indemnitees taken as a whole in each
relevant jurisdiction that is material to the interests of the Purchasers, and
solely in the case of an actual conflict of interest, one additional counsel in
each relevant material jurisdiction to the affected Indemnitees similarly
situated), in each case except allocated costs of in-house counsel, of any kind
or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (a) the execution, delivery, enforcement, performance or
administration of any Notes Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (b) the Notes or the
use or proposed use of the proceeds therefrom, (c) any actual or alleged
presence or Release of Hazardous Materials at, on, under or from any property or
facility currently or formerly owned, leased or operated by the Note Parties or
any Subsidiary, or any Environmental Liability of or relating to the Note
Parties or any Subsidiary, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) (a “Proceeding”) and regardless of whether any Indemnitee is a party
thereto or whether or not such Proceeding is brought by the Issuers or any other
person and, in each case, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or expenses resulted from (w) the gross negligence,
bad faith, fraud or willful misconduct of such Indemnitee or of any of its
Related Indemnified Persons, as determined by a final non-appealable judgment of
a court of competent jurisdiction, (x) a material breach of any obligations
under any Notes Document by such Indemnitee or of any of its Related Indemnified
Persons, as determined by a final non-appealable judgment of a court of
competent jurisdiction, (y) any dispute solely among Indemnitees other than any
claims arising out of any act or omission of the Issuers or any of their
Affiliates or (z) settlements effected without the Issuers’ prior written
consent (which consent shall not be unreasonably withheld, delayed or
conditioned), but if settled with Issuers’ written consent, or if there is a
final judgment against an Indemnitee, the Issuers shall indemnify and hold
harmless such Indemnitee to the extent and the manner set forth above. In case
any Proceeding is instituted involving any Indemnitee for which indemnification
is to be sought hereunder by such Indemnitee, then such Indemnitee will promptly
notify the Parent Issuer of the commencement of any such Proceeding; provided,
however, that the failure so to notify the Parent Issuer will not relieve the
Issuers from any liability to such Indemnitee pursuant to this Section 8.2. Each
applicable Indemnitee (by accepting the benefits hereof) agrees to refund and
return any and all amounts paid by or on behalf of the Issuers (or any other
Note Party) to such Indemnitee, in each case, pursuant to the terms of this
paragraph to the extent such Indemnitee is not entitled to the payment thereof
pursuant to the terms of this paragraph, as determined by a final non-appealable
judgment of a court of competent jurisdiction. No Indemnitee shall be liable for
any damages arising from the use by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Agreement (except for direct (as opposed to indirect,
special, punitive or consequential) damages resulting from the gross negligence,
bad faith, fraud or willful misconduct, or material breach of this Agreement or
the other Notes Documents, as determined by a court of competent jurisdiction in
a final and non-appealable judgment, of any such Indemnitee), nor shall any
Indemnitee, Related Indemnified Person, Note Party or any Subsidiary have any
liability for any special, punitive, indirect or consequential damages relating
to this Agreement or any other Notes Document or arising out of its activities
in connection herewith or therewith (whether before or after the Closing Date)
(other than, in the case of any Note Party, in respect of any such obligations,
liabilities, losses, damages, penalties, demands, actions, judgments, suits,
costs, disbursements, claims or expenses incurred or paid or required to be paid
by an Indemnitee to a third party (including another Indemnitee)). In the case
of an investigation, litigation or other proceeding to which the indemnity in
this Section 8.2 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Note Party, any
Subsidiary of any Note Party, its directors, stockholders or creditors or an
Indemnitee or any other Person, whether or not any Indemnitee is otherwise a
party thereto and whether or not any of the transactions contemplated hereunder
or under any of the other Notes Documents are consummated. All amounts due under
this Section 8.2 shall be paid within thirty (30) days after written demand
therefor (together with backup documentation supporting such reimbursement
request). The agreements in this Section 8.2 shall survive the repayment,
satisfaction or discharge of all the Secured Obligations. For the avoidance of
doubt, this Section 8.2 shall not apply to Taxes, except any Taxes that
represent liabilities, obligations, losses, damages, penalties, claims, demands,
actions, prepayments, suits, costs, expenses and disbursements arising from any
non-Tax claims.

 

 22 

 

 

Section 8.3       Survival. The obligations of each of the parties under this
Article 8 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of any Notes Document and the termination
of this Agreement and the termination of any of the other Notes Documents.

 

Article 9
MISCELLANEOUS

 

Section 9.1       Amendments, Waivers and Consents. This Agreement may be
amended, and the observance of any term hereof may be waived (either
retroactively or prospectively), with the written consent of the Issuers and the
Purchasers. No amendment or waiver of this Agreement will extend to or affect
any obligation, covenant or agreement not expressly amended or waived or thereby
impair any right consequent thereon. As used herein, the term “Agreement” and
references thereto shall mean this Agreement as it may from time to time be
amended, supplemented or modified.

 

 23 

 

 

Section 9.2       Notices and Other Communications; Facsimile Copies.

 

Any notice, request, direction, consent or communication made pursuant to the
provisions of this Agreement shall be in writing and delivered in person, sent
by facsimile, sent by electronic mail in pdf format, delivered by commercial
courier service or mailed by first-class mail, postage prepaid, addressed as
follows:

 

(i)       if to the Issuer, to it at:

 

HC Group Holdings II, LLC
c/o Option Care Infusion Services, Inc.
3000 Lakeside Dr.
#300N
Bannockburn, Illinois 60015
Attention: Michael Shapiro

 

with copies (which shall not constitute notice) to:

 

Kirkland & Ellis LLP
300 N. LaSalle
Chicago, Illinois 60654
Attention: Michael D. Wright

 

(ii)       if to any GS Purchaser or its nominee, to such GS Purchaser or its
nominee at the address specified in Schedule 1A, with copies (which copies shall
not constitute notice) to:

 

Milbank LLP
55 Hudson Yards
New York, New York 10001
Attention: Ben Miles
 

(iii)       if to any Ares Purchaser or its nominee, to such Ares Purchaser or
its nominee at the address specified in Schedule 1B, with copies (which copies
shall not constitute notice) to:

 

Proskauer Rose LLP

Eleven Times Square

New York, New York, 10036

Attention: Justin Breen

 

 24 

 

 

or at such other address as any Purchaser or its nominee shall have specified to
the Parent Issuer in writing.

 

Any notice or communication to the Issuers, the Guarantors or the Purchasers
shall be deemed to have been given or made as of the date so delivered if
personally delivered or if delivered electronically, in pdf format; when receipt
is acknowledged, if telecopied; and seven calendar days after mailing if sent by
registered or certified mail, postage prepaid (except that a notice of change of
address shall not be deemed to have been given until actually received by the
addressee). As agreed to among the Issuers and the Purchasers, notices and other
communications may also be delivered by e-mail to the e-mail address of a
representative of the applicable Person provided from time to time by such
Person.

 

Section 9.3       No Waiver.

 

No failure by any Purchaser to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Notes Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Notes Document, are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by Law.

 

Section 9.4       Benefit of Agreement and Assignments.

 

(a)       The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Issuer may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of the
Purchasers (and any attempted assignment or transfer by any Issuer without such
consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person that is not a party hereto
any legal or equitable right, remedy or claim under or by reason of this
Agreement (other than Indemnitees and each of their respective successors and
permitted assigns (collectively, “Third Party Beneficiaries”)). For the
avoidance of doubt, any Holder of Notes or holder of beneficial interest therein
that, in each case, is not a Purchaser or otherwise party hereto or a Third
Party Beneficiary shall not be entitled to the benefits of this Agreement.

 

(b)       Notwithstanding anything to the contrary contained herein, any GS
Purchaser may (either together or separately) (I) assign or transfer its right
to purchase all or any portion of the Notes (or beneficial interests therein)
allocated to such GS Purchaser pursuant to Schedule 1A, (II) assign or transfer
any of its other rights or obligations under this Agreement and/or (III) assign
or transfer its Notes (or beneficial interests therein) (1) to any existing GS
Purchaser or (2) to any Other GS Entity, subject, in the case of clause 2, to
such Person, if not already a party, becoming a party hereto, evidenced by
delivering an executed counterpart hereof in substantially the form of Exhibit
E, and, upon execution of such counterpart, each such Person shall be deemed to
be a party hereto as a GS Purchaser entitled to the full benefit and subject to
the obligations of this Agreement as if such Person were initially a GS
Purchaser hereunder.

 

 25 

 

 

(c)       Notwithstanding anything to the contrary contained herein, any Ares
Purchaser may (either together or separately) (I) assign or transfer its right
to purchase all or any portion of the Notes (or beneficial interests therein)
allocated to such Ares Purchaser pursuant to Schedule 1B, (II) assign or
transfer any of its other rights or obligations under this Agreement and/or
(III) assign or transfer its Notes (or beneficial interests therein) (1) to any
existing Ares Purchaser or (2) to any Other Ares Entity, subject, in the case of
clause 2, to such Person, if not already a party, becoming a party hereto,
evidenced by delivering an executed counterpart hereof in substantially the form
of Exhibit E, and, upon execution of such counterpart, each such Person shall be
deemed to be a party hereto as a Ares Purchaser entitled to the full benefit and
subject to the obligations of this Agreement as if such Person were initially a
Ares Purchaser hereunder.

 

(d) (I) No Purchaser shall sell, pledge, assign or otherwise transfer (other
than in the form of, participations, which are subject to the provisions of
Section 9.4(e) and not this Section 9.4(d)) any Notes (x) to any natural person
(or a holding company, investment vehicle or trust for, or owned and operated
for the primary benefit of, a natural person) or Disqualified Institution
(unless otherwise agreed by the Parent Issuer in its sole discretion and, not
withstanding anything herein to the contrary, without giving effect to any
provision providing for deemed consent by the Parent Issuer) or (y) without the
consent of the Parent Issuer (such consent not to be unreasonably withheld or
delayed); provided that no such consent of the Parent Issuer shall be required
if such sale, pledge, assignment or other transfer is (A) made by a GS Purchaser
pursuant to Section 9.4(b), (B) made by an Ares Purchaser pursuant to Section
9.4(c), (C) made to a Person that is (1) a Beneficial Owner of Notes or (2) an
Affiliate or Approved Fund of a Beneficial Owner of Notes, in each case that is
not a Disqualified Institution, (D) a pledge or assignment made to secure
obligations of such Purchaser to any trustee, agent or debtholder (other than a
Disqualified Institution); provided that no such pledge or assignment shall
release such Purchaser from any of its obligations hereunder or substitute any
such pledgee or assignee for such Purchaser as a party hereto or (E) after the
occurrence and during the continuance of an Event of Default under Section
6.01(a) or (f) (with respect to the Parent Issuer) of the Indenture; provided,
further, that if not received within 10 Business Days of acknowledged receipt of
a written request by a Beneficial Owner of Notes, the consent of the Parent
Issuer shall be deemed to have been given and (II) no Purchaser shall sell,
pledge, assign or otherwise transfer any Notes unless the proposed purchaser,
pledgee, assignee or transferee of such Notes is subject to, or agrees to be
subject to or bound by, the provisions of clause (I) of this Section 9.4(d) and
Section 9.4(e) or substantially similar transfer restrictions. 

 

(e)        Any Purchaser may at any time sell participations to any Person
(other than the Sponsor, any of its Affiliates (other than Debt Fund
Affiliates), a natural person (or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural Person), or a
Disqualified Institution) in all or a portion of such Purchaser’s rights and/or
obligations under the Notes Documents and the Notes; provided that (i) such
Purchaser’s obligations under this Agreement shall remain unchanged, (ii) such
Purchaser shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Issuers and the other Purchasers
shall continue to deal solely and directly with such Purchaser in connection
with such Purchaser’s rights and obligations under this Agreement. Any agreement
or instrument pursuant to which a Purchaser sells such a participation shall
provide that such Purchaser shall retain the sole right to enforce this
Agreement and the other Notes Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Notes
Documents. Each Purchaser that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Issuers, maintain a register on
which it enters the name and address of each participant and the principal
amounts (and related interest amounts) of each participant’s interest in the
Notes or other obligations under the Notes Documents (the “Participant
Register”). The entries in the Participant Register shall be conclusive absent
manifest error, and such Purchaser shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement, notwithstanding any notice to the contrary.

 

 26 

 

 

Section 9.5       Confidentiality.

 

(a)       Each Purchaser agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ limited partners, lenders, investors, managed accounts,
officers, directors, employees, legal counsel, independent auditors,
professionals, service providers and other experts or agents (collectively,
“Representatives”) who need to know such Information (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and agree to keep such Information confidential and
the Purchasers shall be principally liable to the extent any confidentiality
restrictions set forth herein are violated by one or more of its
Representatives); (b) to the extent required or requested by any Governmental
Authority or self-regulatory authority having or asserting jurisdiction over
such Person (including any Governmental Authority regulating any Purchaser or
its Affiliates), provided that the applicable Purchaser agrees that it will
promptly notify the Parent Issuer prior to any such disclosure by such Person
(other than at the request of a regulatory authority as part of a regulatory
examination) unless such notification is prohibited by law, rule or regulation;
(c) to the extent required by applicable Laws or regulations or by any subpoena
or order of any court or administrative agency or in any pending legal or
administrative proceeding or similar legal process, provided that the applicable
Purchaser agrees that it will notify the Parent Issuer in advance of any such
disclosure by such Person (except with respect to any routine audit or
examination conducted by bank accountants or regulatory authority exercising
routine examination or regulatory authority) unless such notification is
prohibited by law, rule or regulation; (d) to any other party to this Agreement;
(e) subject to an agreement containing provisions at least as restrictive as
those of this Section 9.5 (or as may otherwise be reasonably acceptable to the
Parent Issuer), to any assignee of or participant in, or any prospective
assignee of or participant in, any of its rights or obligations under this
Agreement, the Notes (or beneficial interests therein) or the other Notes
Documents or any purchaser or potential purchaser of the Notes (or beneficial
interests therein) (except, in each case, to the extent the Parent Issuer has
declined to consent to such assignment); (f) with the written consent of the
Parent Issuer; (g) to the extent such Information becomes publicly available
other than as a result of a breach of this Section 9.5 or other obligation of
confidentiality owed to the Parent Issuer or the Sponsor or any of their
respective Affiliates; (h) to any rating agency when required by it on a
customary basis and after consultation with the Parent Issuer (it being
understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to Note
Parties and their Subsidiaries received by it from such Purchaser) or to the
CUSIP Service Bureau or any similar organization; (i) in connection with the
exercise of any remedies hereunder, under any other Notes Document or the
enforcement of its rights hereunder or thereunder; (j) to the extent that such
information is independently developed by the applicable Initial Purchaser or
its Affiliates or the applicable Purchaser or its Affiliates in each case so
long as not based on information obtained in a manner that would otherwise
violate this Section 9.5; (k) for purposes of establishing a “due diligence”
defense; or (l) to market data collectors, similar service providers to the
lending industry, and service providers to the Purchasers in connection with the
administration and management of the Notes; provided that, in each case, no
disclosure shall be made to any Disqualified Institution. In addition, the
Purchasers may disclose the existence of this Agreement and information about
this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Purchasers in connection with the
administration and management of the Notes and the other Notes Documents;
provided that such Person is advised and agrees to be bound by the provisions of
this Section 9.5. Notwithstanding anything to the contrary contained in this
Agreement, nothing in this Section 9.5 shall prohibit any GS Purchaser or any
Ares Purchaser from disclosing any information to any lender to, or managed
account or limited partner of, such GS Purchaser or such Ares Purchaser to the
extent such information is subject to customary confidentiality obligations
binding on such lender, managed account or limited partner pursuant to customary
investment advisory, fund or loan documentation.

 

 27 

 

 

For purposes of this Section, “Information” means all information received from
any Note Party or any Subsidiary thereof relating to any Note Party or any
Subsidiary thereof, their respective businesses and their respective Affiliates
and their Affiliates’ directors, officers, employees, trustees, investments
advisors or agents, other than any such information that is available to the
Purchasers on a nonconfidential basis prior to disclosure by any Note Party or
any Subsidiary thereof other than as a result of a breach of this Section 9.5.

 

(b)       Without limiting the obligations of the Issuers to provide information
to the Purchasers under this Agreement and the other Notes Documents, each
Purchaser understands that it may receive material non-public information
relating to the Issuers and their Affiliates pursuant to this Agreement, or upon
exercise of its rights hereunder (including pursuant to Section 6.1 or 7.2) and
acknowledges that none of the Issuers or any other Note Party shall have any
duty to disclose any information publicly or privately to any other Person in
connection with any actual or proposed transfer of the Notes or any beneficial
interest therein, in each case except as otherwise required under this Agreement
or the other Notes Documents.

 

(c)       Each of the Note Parties agrees that any reference to any GS Purchaser
or Ares Purchaser or any respective affiliate thereof and/or the use of any logo
of, or information relating to, any GS Purchaser or Ares Purchaser (or any
respective affiliate thereof) made in connection with the transactions
contemplated hereby are subject to the prior written approval of such GS
Purchaser or Ares Purchaser, as applicable, which approval shall not be
unreasonably withheld.

 

Section 9.6       Counterparts; Electronic Execution of Assignments and Certain
Other Documents.

 

This Agreement and each other Notes Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile,
.pdf or other electronic means of an executed counterpart of a signature page to
this Agreement and each other Notes Document shall be effective as delivery of
an original executed counterpart of this Agreement and such other Notes
Document. The Purchasers may also require that any such documents and signatures
delivered by facsimile, .pdf or other electronic means be confirmed by a
manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by facsimile, .pdf or other electronic means.

 

 28 

 

 

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including, without
limitation, amendments or other modifications, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Purchasers, or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Purchasers are under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Purchasers pursuant to procedures approved by them.

 

Section 9.7       Reproduction. This Agreement, the Notes Documents and all
documents relating hereto and thereto, including: (a) consents, waivers and
modifications that may hereafter be executed, (b) documents received by the
Purchasers on the Closing Date (except the Notes themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
in connection herewith, may be reproduced by any photographic, photostatic,
microfilm, microcard, miniature photographic or other similar process and any
original document so reproduced may be destroyed. Each party hereto agrees and
stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made in the regular course of
business) and any enlargement, facsimile or further reproduction of such
reproduction shall likewise be admissible in evidence. This Section 9.7 shall
not prohibit any party hereto or any holder of the Notes from contesting any
such reproduction to the same extent that it could contest the original or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.

 

Section 9.8       Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.9       Integration. This Agreement, together with the other Notes
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Notes Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Purchasers in any other Notes
Document shall not be deemed a conflict with this Agreement. Each Notes Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

 

 29 

 

 

Section 9.10     Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Notes Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Purchasers, regardless of any investigation made by the Purchasers or on their
behalf and notwithstanding that the Purchasers may have had notice or knowledge
of any Default at the time of any issuance, sale and purchase of Notes, and
shall continue in full force and effect as long as any Note or any other Secured
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations as to which no claim has been asserted).

 

Section 9.11     Survival of Covenants and Indemnities. All covenants and
indemnities set forth herein shall survive the execution and delivery of this
Agreement and the other Notes Documents, the issuance of the Initial Notes and
any other Notes and the enforcement, amendment and/or waiver of any provision of
any Notes Document and, except as otherwise expressly provided herein with
respect to certain covenants, the payment, repayment and/or transfer of any Note
or obligation relating thereto and the discharge, defeasance and/or termination
of the Notes and/or any other Notes Document.

 

Section 9.12     Severability. If any provision of this Agreement or the other
Notes Documents is held to be illegal, invalid or unenforceable (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Notes Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions; provided that the Purchasers shall charge
no fee in connection with any such amendment. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

Section 9.13     Construction. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such an express contrary provision) be deemed to excuse compliance with
any other covenant. Where any provision herein refers to action to be taken by
any Person, or which such Person is prohibited from taking, such provision shall
be applicable whether such action is taken directly or indirectly by such
Person, whether or not expressly specified in such provision.

 

Section 9.14     Incorporation. All Schedules and Exhibits attached hereto are
incorporated as part of this Agreement as if fully set forth herein.

 

Section 9.15     GOVERNING LAW.

 

(a)       THIS AGREEMENT AND EACH OTHER NOTES DOCUMENT AND ANY CLAIM OR
CONTROVERSY RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF, WHETHER SOUNDING
IN CONTRACT LAW, TORT LAW OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

 30 

 

 

(b)       ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY NOTES DOCUMENT OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO ANY NOTES DOCUMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL
BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
(BOROUGH OF MANHATTAN) (OR ANY APPELLATE COURT THEREOF) OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF SUCH STATE (OR ANY APPELLATE COURT THEREOF), AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH NOTE PARTY AND EACH PURCHASER
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL NOT COMMENCE OR SUPPORT ANY
SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. EACH NOTE PARTY AND EACH PURCHASER
IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY NOTES DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN FACSIMILE OR ELECTRONIC
MAIL) IN SECTION 9.2. NOTHING IN THIS AGREEMENT OR ANY OTHER NOTES DOCUMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW. FURTHERMORE, NOTWITHSTANDING THE FOREGOING OR
ANYTHING TO THE CONTRARY IN THIS AGREEMENT OR ANY OTHER NOTES DOCUMENT, NOTHING
IN THIS AGREEMENT OR ANY OTHER NOTES DOCUMENT OR OTHERWISE SHALL AFFECT ANY
RIGHT THAT ANY SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING TO ENFORCE ANY AWARD OR JUDGMENT OR EXERCISE ANY RIGHT UNDER THE
COLLATERAL DOCUMENTS OR AGAINST ANY COLLATERAL OR ANY OTHER PROPERTY OF ANY NOTE
PARTY IN THE COURTS OF OTHER FORUM IN WHICH JURISDICTION CAN BE ESTABLISHED.

 

 31 

 

 

Section 9.16     WAIVER OF RIGHT TO TRIAL BY JURY.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
NOTES DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER
NOTES DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.

 

Section 9.17    No Personal Obligations. Notwithstanding anything to the
contrary contained herein or in any Notes Document, it is expressly understood
and the Purchasers expressly agree that nothing contained herein or in any other
Notes Document or in any other document contemplated hereby or thereby (whether
from a covenant, representation, warranty or other provision herein or therein)
shall create, or be construed as creating, any personal liability of any
stockholder, director, officer or employee of the Issuers and their Subsidiaries
in such Person’s capacity as such, with respect to (a) any payment obligation of
the Issuers or any of their Subsidiaries, (b) any obligation of the Issuers or
any of their Subsidiaries to perform any covenant, undertaking, indemnification
or agreement, either express or implied, contained herein or in any other Notes
Document, (c) any representation or warranty contained herein or any other Notes
Document, (d) any other claim or liability to the Purchasers under or arising
under this Agreement or any other Notes Document or in any other document
contemplated hereby or thereby, or (e) any credit extended or loan made;
provided that nothing herein shall be deemed to be a waiver of claims arising
from fraud.

 

Section 9.18     Currency. Unless otherwise specified, all dollar amounts
referred to in this Agreement are in Dollars.

 

Section 9.19     Qualified Intermediary. The Purchasers shall take all actions
necessary to cause all payments of principal and interest made to the Purchasers
to be made on their behalf to either (a) a financial institution described in
Treasury Regulation section 1.1441-1(b)(2)(ii) or (b) a “qualified intermediary”
(as defined in Treasury Regulation section 1.1441-1(e)(5)(ii)) that satisfies
the requirements of Treasury Regulation section 1.1441-1(e)(5) (the Person
described in clause (a) or (b) of this Section 9.19, the “Purchaser Agent”). The
Purchasers shall, or shall cause the Purchaser Agent, to satisfy any withholding
obligations pursuant to chapter 3 of the Code in respect of payments of, on or
with respect to the Notes owned by the Purchasers. Failure of the Purchasers to
comply with this Section 9.19 shall not be a defense to any of the Issuer’s
obligations under the Indenture or this Agreement, but shall entitle the Parent
Issuer or its agent to withhold any amounts required by the Code from payments
on the Notes, unless the Parent Issuer or its agent is satisfied in its sole
discretion that no such withholding is required.

 

Section 9.20     Binding Effect. This Agreement shall become effective when it
shall have been executed and delivered by the Note Parties and each other party
hereto and thereafter shall be binding upon and inure to the benefit of the Note
Parties and each Purchaser and their respective successors and assigns, in each
case in accordance with Section 9.4 (if applicable) and except that no Note
Party shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Purchasers.

 

 32 

 

 

Section 9.21     USA Patriot Act. Each Purchaser that is subject to the USA
Patriot Act hereby notifies the Parent Issuer that pursuant to the requirements
of the USA Patriot Act and the Beneficial Ownership Regulation, it is required
to obtain, verify and record information that identifies each Note Party, which
information includes the name, address and tax identification number of such
Note Party and other information regarding such Note Party that will allow such
Purchaser to identify such Note Party in accordance with the USA Patriot Act and
the Beneficial Ownership Regulation. This notice is given in accordance with the
requirements of the USA Patriot Act and the Beneficial Ownership Regulation and
is effective as to the Purchasers. Each Note Party shall, promptly following a
request by the Purchaser, provide all documentation and other information that
any Purchaser reasonably requests which is required in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act and the
Beneficial Ownership Regulation.

 

Section 9.22     Further Assurances. Each of the parties hereto shall, upon
reasonable request of any other party hereto, do, make and execute all such
documents, act, matters and things as may be reasonably required in order to
give effect to the transactions contemplated hereby.

 

Section 9.23     Logo Use. The Parent Issuer grants each GS Purchaser and each
Ares Purchaser permission to use Parent Issuer’s and its Subsidiaries’ names and
logos in such GS Purchaser’s and such Ares Purchaser’s or their respective
Affiliates’ marketing materials, provided that any such logos are used solely in
a manner that is not intended to or reasonably likely to harm or disparage
Parent Issuer or any of its subsidiaries or the reputation or goodwill of any of
them.

 

Section 9.24     No Fiduciary Duties. Each of the Note Parties acknowledges and
agrees that (i) the purchase and sale of the Securities pursuant to this
Agreement is an arm’s-length commercial transaction among the Note Parties, on
the one hand, and the Purchasers, on the other, (ii) in connection therewith and
with the process leading to such transaction each Purchaser is acting solely as
principal and not the agent or fiduciary of any of the Note Parties, (iii) no
fiduciary, advisory or agency relationship between the Note Parties and the
Purchasers is intended to be or has been created in respect of any of the
transactions contemplated hereby, irrespective of whether any of the Purchasers
has advised or is advising the Note Parties on other matters and (iv) each of
the Note Parties has consulted its own legal and financial advisors to the
extent it deemed appropriate. Each of the Note Parties agrees that it will not
claim that any Purchaser has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to any Note Party, in connection
with the Transactions or the process leading thereto.

 

[Signature Pages Follow]

 

 33 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

  HC GROUP HOLDINGS II, LLC, as the Issuer (until the consummation of the Debt
Assumption)         By: /s/ Michael Shapiro     Name: Michael Shapiro     Title:
President, Chief Financial Officer and Treasurer         BIOSCRIP, INC., as the
Issuer (upon the consummation of the Debt Assumption)         By: /s/ Michael
Shapiro     Name: Michael Shapiro     Title: Chief Financial Officer

 

[Signature Page to Opal Note Purchase Agreement]

 

 

 

 

  APPLIED HEALTH CARE, LLC,   BIOSCRIP INFUSION MANAGEMENT, LLC,   BIOSCRIP
INFUSION SERVICES, INC.,   BIOSCRIP INFUSION SERVICES, LLC,   BIOSCRIP MEDICAL
SUPPLY SERVICES, LLC,   BIOSCRIP NURSING SERVICES, LLC,   BIOSCRIP PBM SERVICES,
LLC,   BIOSCRIP PHARMACY (NY), INC.,   BIOSCRIP PHARMACY SERVICES, INC.,  
BIOSCRIP PHARMACY, INC.,   BRADHURST SPECIALTY PHARMACY, INC.,   CHRONIMED, LLC,
  CHS HOLDINGS, INC.,   CRITICAL HOME CARE SOLUTIONS, INC.,   DEACONESS
ENTERPRISES, LLC,   DEACONESS HOMECARE, LLC,   EAST GOSHEN PHARMACY, INC.,  
HOMECHOICE PARTNERS, INC.,   INFUSAL PARTNERS,   INFUCENTERS, LLC,   INFUSCIENCE
HHA, LLC,   INFUSCIENCE, INC.,   INFUSCIENCE SOUTH CAROLINA, LLC,   INFUSCIENCE
SUB, INC.,   INFUSION PARTNERS OF BRUNSWICK, LLC,   INFUSION PARTNERS OF
MELBOURNE, LLC,   INFUSION PARTNERS, LLC,   INFUSION SOLUTIONS, INC.,   INFUSION
THERAPY SPECIALISTS, INC.,   KNOXVILLE HOME THERAPIES, LLC,   NATIONAL HEALTH
INFUSION, INC.,   NATURAL LIVING, INC.,   NEW ENGLAND HOME THERAPIES, INC.,  
NUTRI USA, INC.,   OPTION HEALTH, LTD.,   PROFESSIONAL HOME CARE SERVICES, INC.,
  PHCS ACQUISITION CO., INC.,   REGIONAL AMBULATORY DIAGNOSTICS, INC.,  
SCOTT-WILSON, INC.,   SPECIALTY PHARMA, INC.,   WILCOX MEDICAL, INC.,   as
Guarantors         By: /s/ Stephen M. Deitsch     Name: Stephen M. Deitsch    
Title:   Senior Vice President, Chief Financial Officer and Treasurer

 

[Opal - Signature Page to Note Purchase Agreement]

  

 

 

 



  CHI HOLDING CORP.,   CLINICAL HOLDINGS, INC.,   CLINICAL SPECIALTIES, INC.,  
CLINICAL SPECIALTIES NETWORK SERVICES OF ILLINOIS, INC.,   CRESCENT HEALTHCARE,
INC.,   CRESCENT THERAFUSION, INC.,   CRITICAL CARE SYSTEM OF NEW YORK, INC.,  
CRITICAL CARE SYSTEMS, INC.,   CSI MANAGED CARE, INC.,   CSI MEDICAL BILLING
SERVICES, INC.,   CSI NETWORK SERVICES OF KENTUCKY, INC.,   CSI NETWORK SERVICES
OF INDIANA, INC.,   CSI NETWORK SERVICES OF MICHIGAN, INC.,   HC GROUP HOLDINGS
III, INC.,   HEALTHY CONNECTIONS HOMECARE SERVICES, INC.,   HOME I.V.
SPECIALISTS, INC.,   MEDNOW INFUSION, LLC,   OPTION CARE ENTERPRISES, INC.,  
OPTION CARE ENTERPRISES, INC.,   OPTION CARE HOME CARE, INC.,   OPTION CARE HOME
HEALTH L.L.C.,   OPTION CARE INFUSION SERVICES, INC.,   OPTION CARE OF NEW YORK,
INC.,   OPTION CARE, INC.,   OPTIONET, INC.,   OPTION HOME HEALTH, INC.,   RIVER
CITY PHARMACY, INC.,   SPRINGVILLE PHARMACY INFUSION THERAPY, INC.,   TRINITY
HOME CARE, L.L.C.,   UNIVERSITY OPTION CARE, L.L.C.,   as Guarantors         By:
/s/ Michael Shapiro     Name: Michael Shapiro     Title: President, Chief
Financial Officer and Treasurer

 

[ Opal - Signature Page to Note Purchase Agreement]

 



 

 

 

  OPTION CARE INFUSION SUITES, LLC,   as Guarantors         By: /s/ John
Rademacher     Name: John Rademacher     Title: President

 

[ Opal - Signature Page to Note Purchase Agreement]

 



 

 

 

  GS MEZZANINE PARTNERS VII, L.P.   By: GS Mezzanine Partners VII GP, L.L.C.,
its General Partner         By:   /s/ Kirsten Anthony      Name: Kirsten Anthony
  Title: Managing Director         GS MEZZANINE PARTNERS VII OFFSHORE, L.P.  
By: GS Mezzanine Partners VII GP, L.L.C., its General Partner         By:   /s/
Kirsten Anthony      Name: Kirsten Anthony   Title: Managing Director         GS
MEZZANINE PARTNERS VII OFFSHORE TREATY, L.P.   By: Goldman Sachs & Co. LLC,
Collateral Servicer and Duly Authorized Agent         By:   /s/ Kirsten Anthony
  Name: Kirsten Anthony   Title: Managing Director         BROAD STREET DANISH
CREDIT PARTNERS, L.P.   By: Goldman Sachs & Co. LLC, Duly Authorized        
By:   /s/ Kirsten Anthony   Name: Kirsten Anthony   Title: Managing Director    
    BROAD STREET CREDIT HOLDINGS LLC         By:   /s/ Kirsten Anthony   Name:
Kirsten Anthony   Title: Vice President

 

[Opal – Signature Page to Note Purchase Agreement]

  

 

 



 

  ARES CENTRE STREET PARTNERSHIP, L.P.       By: Ares Centre Street GP, Inc., as
general partner         By: /s/ MARK AFFOLTER     Name: MARK AFFOLTER     Title:
AUTHORIZED SIGNATORY       ARES PRIVATE CREDIT SOLUTIONS, L.P.       By: Ares
Capital Management LLC, its investment manager         By: /s/ MARK AFFOLTER    
Name: MARK AFFOLTER     Title: AUTHORIZED SIGNATORY       ARES PRIVATE CREDIT
SOLUTIONS (CAYMAN), LTD.       By: Ares Capital management LLC, its investment
manager         By: /s/ MARK AFFOLTER     Name: MARK AFFOLTER     Title:
AUTHORIZED SIGNATORY       APES CREDIT INVESTMENT PARTNERSHIP I (V), L.P.      
By: Ares CIP (V) Management LLC, its investment manager         By: /s/ MARK
AFFOLTER     Name: MARK AFFOLTER     Title: AUTHORIZED SIGNATORY       ARES ND
CREDIT STRATEGIES FUND LLC       By: Ares Capital Management LLC, its account
manager         By: /s/ MARK AFFOLTER     Name: MARK AFFOLTER     Title:
AUTHORIZED SIGNATORY

 

[Opal – Signature Page to Note Purchase Agreement]

 

 

 

 

  ARES CREDIT STRATEGIES INSURANCE   DEDICATED FUND SERIES INTERESTS OF SALI  
MULTI-SERIES FUND, L.P.       By: Ares Management LLC, its investment subadvisor
      By: Ares Capital Management LLC, as subadvisor         By: /s/ MARK
AFFOLTER     Name: MARK AFFOLTER     Title: AUTHORIZED SIGNATORY       ARES
DIRECT FINANCE I LP       By: Ares Capital Management LLC, its investment
manager         By: /s/ MARK AFFOLTER     Name: MARK AFFOLTFR     Title:
AUTHORIZED SIGNATORY       ASSFIV AIV B HOLDINGS II, L.P.       By: ASSF IV AIV
B Holdings GP LLC, its general partner   By: ASSF IV AIV B, L.P., its managing
member   By: ASSF Management IV, L.P., its general partner   By: ASSF Management
FV GP LLC, its general partner         By: /s/ Scott Graves     Name: Scott
Graves     Title: Authorized Signatory         ASOF HOLDINGS II, L.P.       By:
ASOF Management, L.P., its general partner       By: ASOF Management GP LLC, its
general partner         By: /s/ Scott Graves     Name: Scott Graves     Title:
Authorized Signatory

 

 

[Opal – Signature Page to Note Purchase Agreement]

 

 

 

 



Exhibit A

 

FORM OF INDENTURE

 

[To be provided]

  

 Exhibit A-1 

 

 

Exhibit B

 

[FORM OF] SOLVENCY CERTIFICATE

 

August 6, 2019

 

This Solvency Certificate is being executed and delivered pursuant to Section
3.1(a)(vii) of that certain Note Purchase Agreement, dated as of the date
hereof, by and among HC Group Holdings II, LLC (formerly known as Beta Sub,
LLC), a Delaware limited liability company (“Merger Sub 2” through the
consummation of the Merger, and immediately after the consummation of the Merger
and the effectiveness of the Note Purchase Agreement (as defined below) until
the consummation of the Debt Assumption, the “Initial Issuer”), BioScrip, Inc.,
a Delaware corporation (the “Company” and, upon the consummation of the Debt
Assumption, the “Parent Issuer”), the other Issuers party thereto from time to
time, the Guarantors party thereto from time to time, each of the GS Purchasers
party thereto and each of the Ares Purchasers party thereto (the “Note Purchase
Agreement”); the terms defined therein being used herein as therein defined or
in the indenture, dated as of the date hereof, among the Initial Issuer, Parent
Issuer, the Subsidiary Issuers and Guarantors party thereto from time to time
and Ankura Trust Company, LLC, as trustee and as collateral agent (the
“Indenture”).

 

I, Michael Shapiro, the chief financial officer of the Parent Issuer, solely in
such capacity and not in an individual capacity, hereby certify that I am the
chief financial officer of the Parent Issuer and that I am generally familiar
with the business and assets of the Parent Issuer and its Subsidiaries (taken as
a whole), I have made such other investigations and inquiries as I have deemed
appropriate and I am duly authorized to execute this Solvency Certificate on
behalf of the Parent Issuer pursuant to the Note Purchase Agreement.

 

I further certify, solely in my capacity as chief financial officer of the
Parent Issuer, and not in my individual capacity, as of the date hereof and
after giving effect to the Transactions and the incurrence of the indebtedness
and obligations being incurred in connection therewith, that on the date hereof
(a) the sum of the debt (including contingent liabilities) of the Parent Issuer
and its Subsidiaries, taken as a whole, does not exceed the present fair
saleable value (on a going concern basis) of the assets of the Parent Issuer and
its Subsidiaries, taken as a whole; (b) the capital of the Parent Issuer and its
Subsidiaries, taken as a whole, is not unreasonably small in relation to the
business of the Parent Issuer and its Subsidiaries, taken as a whole,
contemplated as of the date hereof; and (c) the Parent Issuer and its
Subsidiaries, taken as a whole, do not intend to incur, or believe that they
will incur, debts including current obligations beyond their ability to pay such
debts as they mature in the ordinary course of business. For the purposes
hereof, the amount of any contingent liability at any time shall be computed as
the amount that, in light of all of the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability (irrespective of whether such contingent liabilities meet
the criteria for accrual under Statement of Financial Accounting Standard No.
5).

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate in
such undersigned’s capacity as chief financial officer of the Parent Issuer, on
behalf of the Parent Issuer, and not individually, as of the date first stated
above.

 

  BIOSCRIP, INC.       By:                 Name: Michael Shapiro   Title: Chief
Financial Officer

 

[Signature Page to Solvency Certificate]

  

 Exhibit B-1 

 

 

Exhibit C

 

FORM OF COUNTERPART FOR ADDITIONAL GUARANTORS

 

[_____], 20[___]

 

Reference is made to the Note Purchase Agreement, dated as of August 6, 2019
(the “Note Purchase Agreement”), by and among HC Group Holdings II, LLC
(formerly known as Beta Sub, LLC), a Delaware limited liability company (“Merger
Sub 2” through the consummation of the Merger, and immediately after the
consummation of the Merger and the effectiveness of this Agreement until the
consummation of the Debt Assumption, the “Initial Issuer”), BioScrip, Inc., a
Delaware corporation (the “Company” and, upon the consummation of the Debt
Assumption, the “Parent Issuer”), the Additional Issuers and Guarantors party
thereto from time to time, each of the GS Purchasers party thereto, and each of
the Ares Purchasers party thereto. Capitalized terms used herein but not defined
shall have the meanings ascribed to them in the Note Purchase Agreement.

 

Pursuant to Section 7.3 of the Note Purchase Agreement, the undersigned hereby
joins and becomes party to the Note Purchase Agreement as a Guarantor and shall
be entitled to the full benefit and be subject to the obligations of the Note
Purchase Agreement as a Guarantor thereunder as though the undersigned were
initially party thereto as a Guarantor.

 

IN WITNESS WHEREOF, the undersigned has caused this counterpart to be duly
executed and delivered as of the date first above written.

 

  [_________]         By:             Name:     Title:  

  

 Exhibit C-1 

 

 

Exhibit D

 

FORM OF COUNTERPART FOR ADDITIONAL ISSUERS

 

[_____], 20[___]

 

Reference is made to the Note Purchase Agreement, dated as of August 6, 2019
(the “Note Purchase Agreement”), by and among HC Group Holdings II, LLC
(formerly known as Beta Sub, LLC), a Delaware limited liability company (“Merger
Sub 2” through the consummation of the Merger, and immediately after the
consummation of the Merger and the effectiveness of this Agreement until the
consummation of the Debt Assumption, the “Initial Issuer”), BioScrip, Inc., a
Delaware corporation (the “Company” and, upon the consummation of the Debt
Assumption, the “Parent Issuer”), the Additional Issuers and Guarantors party
thereto from time to time, each of the GS Purchasers party thereto, and each of
the Ares Purchasers party thereto. Capitalized terms used herein but not defined
shall have the meanings ascribed to them in the Note Purchase Agreement.

 

Pursuant to Section 7.4 of the Note Purchase Agreement, the undersigned hereby
joins and becomes party to the Note Purchase Agreement as an Additional Issuer
and shall be entitled to the full benefit and be subject to the obligations of
the Note Purchase Agreement as an Additional Issuer thereunder as though the
undersigned were initially party thereto as Additional Issuer.

 

IN WITNESS WHEREOF, the undersigned has caused this counterpart to be duly
executed and delivered as of the date first above written.

  

  [_________]         By:             Name:     Title:  

  

 Exhibit D-1 

 

 

Exhibit E

 

FORM OF COUNTERPART FOR OTHER [GS][ARES] PURCHASERS

 

[_____], 20[___]

 

Reference is made to the Note Purchase Agreement, dated as of August 6, 2019
(the “Note Purchase Agreement”), by and among HC Group Holdings II, LLC
(formerly known as Beta Sub, LLC), a Delaware limited liability company (“Merger
Sub 2” through the consummation of the Merger, and immediately after the
consummation of the Merger and the effectiveness of this Agreement until the
consummation of the Debt Assumption, the “Initial Issuer”), BioScrip, Inc., a
Delaware corporation (the “Company” and, upon the consummation of the Debt
Assumption, the “Parent Issuer”), the Additional Issuers and Guarantors party
thereto from time to time, each of the GS Purchasers party thereto, and each of
the Ares Purchasers party thereto, relating to the offer and sale by the Issuer
of $400,000,000 in aggregate principal amount of its Senior Secured Second Lien
PIK Toggle Floating Rate Notes due 2027. Capitalized terms used herein but not
defined shall have the meanings ascribed to them in the Note Purchase Agreement.

 

Pursuant to [Section 9.4(b)][Section 9.4(c)] of the Note Purchase Agreement, the
undersigned hereby joins and becomes party to the Note Purchase Agreement as [a
GS][an Ares] Purchaser and shall be entitled to the full benefit and be subject
to the obligations of the Note Purchase Agreement as if the undersigned were
initially [a GS][an Ares] Purchaser thereunder.

 

IN WITNESS WHEREOF, the undersigned has caused this counterpart to be duly
executed and delivered as of the date first above written.

 

  [_________]         By:               Name:     Title:  



 

 Exhibit E-1 

 